Citation Nr: 0831561	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1971.  He thereafter served in the Army National 
Guard until November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2006.

Until January 2006, this appeal was developed as one for 
separate disabilities of the low back, right ankle, right 
knee, and right hip, as well for a neurologic disorder.  At 
the veteran's January 2006 hearing before a Decision Review 
Officer, his representative clarified that the only issue the 
veteran is pursuing is one for low back disability, with 
symptoms including right ankle, right knee, right hip and 
neurologic problems.  Since that time, the RO has developed 
the matter as one involving the issue listed on the title 
page of this action.  It is for this reason that the Board 
recognizes the issue on appeal as an original claim for 
service connection, without the impediment of a prior final 
rating decision of April 2002 which denied service connection 
for right ankle disability.

At the January 2006 hearing before a Decision Review Officer, 
the veteran withdrew the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his lower back during 
active service, and that he has continued to experience lower 
back problems, including associated right lower extremity 
symptoms, since that time.  Service medical records for his 
period of active duty show treatment for lower back strain in 
December 1968 and January 1969.  In October 1970 he reported 
a history of intermittent low back pain when lifting heavy 
objects in the wrong manner; he denied any radiating pain or 
numbness.  X-ray studies of the low back were normal, and he 
was diagnosed as having lumbosacral strain.

The veteran was placed on the Army National Guard's Permanent 
Disabled Retirement List in November 1994.  In connection 
with the instant appeal, the veteran has submitted private 
medical records which indicate that he reported injuring his 
back in 1987 while on active duty for training in the Army 
National Guard.  Although the veteran's National Guard 
service medical records therefore are clearly relevant to his 
claim, there is no indication that the RO has sought to 
obtain those records (the limited number of National Guard 
records on file were submitted by the veteran).  The Board 
will therefore remand this case for further evidentiary 
development.

The veteran was examined by VA in April 2006 to determine the 
etiology of his lower back disorder.  After reviewing the 
absence of medical records documenting low back complaints or 
findings until the 1980s, the examiner concluded that the 
veteran's current lower back disorder was age-related.  Given 
that any National Guard service medical records might serve 
to demonstrate continuity of lower back symptomatology or 
perhaps even demonstrate a lower back injury during a period 
of active duty for training, the Board finds that another VA 
examination would be helpful in the adjudication of this 
claim.

The Board regrets the delay in this case, but assures the 
veteran that the further development requested is necessary 
for a fair adjudication of his claim. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact the National 
Personnel Records Center as well as the 
veteran's former Army National Guard unit 
to obtain the veteran's service treatment 
and personnel records for his period of 
service in the Army National Guard.  The 
RO should also request both agencies to 
verify the veteran's dates of active duty 
for training and inactive duty training 
for his period of service in the Army 
National Guard. 

4.  After completing the above actions, 
and if and only if the RO is successful 
in obtaining service treatment records 
for the veteran's service in the Army 
National Guard, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
low back disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to each low back disorder 
identified, the examiner must opine 
whether it is at least as likely as not 
that such disorder(s) is(are) 
etiologically related to the veteran's 
period of active service, or to any 
verified period of active duty for 
training or inactive duty training.  The 
claims folder must be made available to 
the examiner for proper review of the 
medical history. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


